Citation Nr: 0736465	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  99-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for left and right knee 
disabilities.

5.  Entitlement to higher disability ratings for a lumbar 
spine disability, assigned an initial rating of 10 percent 
effective July 22, 1999, and a 20 percent rating effective 
April 20, 2004.

6.  Entitlement to increased disability ratings for frostbite 
of the left and right feet, currently assigned 20 percent 
ratings for each foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a September 1999 rating decision, the RO 
denied service connection for a left ankle disability.  In a 
June 2000 rating decision, the RO denied service connection 
for disabilities of the cervical spine and left and right 
knees.  In a January 2002 rating decision, the RO denied 
service connection for a left shoulder disability.

In an August 2003 rating decision, the RO granted service 
connection for a lumbar spine disability, and assigned a 10 
percent disability rating.  The veteran appealed that rating.  
In a June 2004 rating decision, the RO increased the rating 
to 20 percent effective April 20, 2004.  The veteran has 
continued his appeal of the rating, and is seeking ratings 
higher than those assigned for both periods.

In the September 1999 rating decision, the RO changed the 
rating for frostbite of the feet from a single 10 percent 
rating for both feet to two separate 10 percent ratings, one 
for each foot.  The veteran appealed the 10 percent ratings.  
In a January 2000 rating decision, the RO increased the 
separate ratings to 20 percent for each foot.  The veteran 
has continued his appeal, and is seeking ratings higher than 
20 percent for each foot.

In September 2006, the veteran submitted a claim for service 
connection for arthritis of the skeletal system, claimed as 
due to his service-connected lumbar spine disability.  The 
veteran has not addressed this claim.  The Board refers the 
issue to the RO for appropriate action.

The issues of service connection for a left ankle disability 
and a cervical spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No injury or disease of the veteran's left shoulder was 
recorded during service.

2.  The veteran sustained left shoulder injuries after 
service in 1978 and 1990.

3.  No disorder of either of the veteran's knees became 
manifest during his service.

4.  The veteran sustained a left knee injury after service in 
1978, and underwent a surgical medial meniscectomy in 1980.

5.  Arthritis was first found in the veteran's left knee 
after his post-service injury, and in his right knee more 
than ten years after service.

6.  From July 22, 1999, to December 18, 2002, the veteran's 
lumbar spine disability was manifested by low back pain and 
degenerative changes, without limitation of motion, muscle 
spasm, or radicular symptoms.

7.  From December 19, 2002, to April 19, 2004, the veteran's 
lumbar spine disability was manifested by moderate limitation 
of motion, without muscle spasm, or more than four weeks of 
incapacitating episodes.

8.  From April 20, 2004, forward, the veteran's lumbar spine 
disability has been manifested by incapacitating episodes 
having a total duration of at least six weeks over each 
period of twelve months.

9.  Frostbite of the veteran's left foot is manifested by 
cold sensitivity and locally impaired sensation, without 
objective evidence or tissue loss, nail abnormalities, color 
changes, hyperhidrosis, or x-ray evidence of osteoporosis, 
subarticular punched out lesions, or osteoarthritis.

10.  Frostbite of the veteran's right foot is manifested by 
cold sensitivity, without objective evidence of tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray evidence of osteoporosis, 
subarticular punched out lesions, or osteoarthritis.


CONCLUSIONS OF LAW

1.  No chronic left shoulder disability was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Arthritis in the veteran's left and right knees was not 
incurred or aggravated in service; nor may arthritis in 
either knee be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  From July 22, 1999, to December 18, 2002, the veteran's 
lumbar spine disability did not meet the criteria for a 
rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002) 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 
5293, and 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. Part 4, including §§ 4.7, 4.40, and 
4.45 (2007).

4.  From December 19, 2002, to April 19, 2004, the veteran's 
lumbar spine disability met the criteria for a 20 percent 
rating, but not higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292, and 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, and 4.71a, Diagnostic 
Codes 5237, 5242, and 5243  (2007).

5.  From April 20, 2004, forward, the veteran's lumbar spine 
disability has met the criteria for a 60 percent rating, but 
not higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 
5237, 5242, and 5243 (2007).

6.  Disability residual to frostbite of the veteran's left 
and right feet does not meet the criteria for ratings higher 
than 20 percent for each foot.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7 and 4.104, Diagnostic Code 
7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder Disability

The veteran is seeking service connection for a left shoulder 
disability.  Service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran essentially contends that he injured his left 
shoulder during service, and that he has had chronic left 
shoulder pain since that injury.  The veteran had hearings 
before RO hearing officers in January 2000 and April 2003, 
and before the undersigned Acting Veterans Law Judge in March 
2007.  In each of the hearings, the veteran reported that he 
sustained injuries in service in April 1975, when he fell 
down a stair or ladder well on an aircraft carrier, the 
U.S.S. Ranger, and landed on his back.  In a May 2002 notice 
of disagreement (NOD), the veteran indicated that he had a 
chronic left shoulder disorder that was directly related to 
the fall during service.

The veteran's service medical records include notes of 
outpatient treatment of the veteran on the U.S.S. Ranger in 
April 1975.  The veteran reported back pain and neck pain 
after falling down stairs and landing on his back.  The 
treatment notes do not reflect any complaints regarding the 
left shoulder.  The other assembled service medical records 
are silent for complaints or findings regarding the left 
shoulder.

In May 1978, the veteran was seen at the Temple, Texas VA 
Medical Center (VAMC) for pain in the left shoulder area, 
with onset after heavy lifting at work.  The treating 
practitioner noted muscular tenderness, with a good range of 
motion, and no neurological component.  The spine was not 
tender.  The practitioner's impression was pulled muscles.

On VA medical examination in May 1979, the veteran did not 
report any problems with either shoulder.  On examination, he 
had normal ranges of motion of the upper extremities.

On VA examination in February 1990, the veteran's shoulders 
had normal ranges of motion.  In October 1990, the veteran 
was seen at the Temple VAMC after he fell and landed on his 
left shoulder.  His left arm and hand were swollen.  He was 
able to move his arm at the shoulder.  X-rays showed no 
fracture.

In March 2004, the veteran had VA outpatient treatment 
follow-up.  The treating physician noted several diagnoses, 
including chronic low back and neck pain.  At that time, 
there was slight limitation of all movements on both 
shoulders.  VA outpatient treatment notes from 2006 reflect 
the veteran's complaints of pain in all joints.

In the March 2007 hearing, the veteran indicated that he 
believes that his left shoulder disorder is secondary to a 
chronic neck disorder.  He reported that his left shoulder 
was stiff, and was always painful.  He stated that it hurt to 
lift anything.  He related that the left shoulder pain 
radiates down that arm, and that he had swelling of both 
hands and poor grip strength.

The veteran attributes a left shoulder disability to injury 
from falling in April 1975.  There was no report of left 
shoulder symptoms, however, in the treatment notes from April 
1975, nor in any of the other service medical records.  After 
service, the veteran was seen for left shoulder pain in 1978 
and in 1990, but on both occasions the symptoms were 
attributed to recent events.  A VA physician noted limitation 
of motion of both shoulders in 2004, but did not provide a 
diagnosis or discuss any etiology.  There is no medical 
evidence of a left shoulder injury in service.  There is no 
medical finding or opinion linking any current left shoulder 
disorder to service, or to any service-connected disability.  
The preponderance of the evidence, then, is against service 
connection for a left shoulder disability.



Left and Right Knee Disabilities

The veteran contends that disabilities of his left and right 
knees began during service, or developed as a result of 
injuries during service.  During service, in April 1975, the 
veteran was seen at sick call for pain in his back and neck 
after falling down stairs.  The treatment notes contain no 
indication that he reported any knee symptoms at that time.  
In October 1975, the veteran sought treatment for pain in his 
left foot.  The treating practitioner noted blisters on both 
feet and discoloration on the left foot.  After further 
consultation, physicians concluded that the veteran had 
frostbite injury of both feet.  The veteran had additional 
treatment for ongoing pain and paresthesia of the feet due to 
frostbite.  In May 1976, a physical evaluation board found 
that the veteran was unfit for duty due to disability of the 
feet.  The records regarding the cold injury to the feet are 
silent for any complaints or findings involving either knee.  
No other service medical records show complaints or treatment 
involving either knee.

About two years after service, beginning in November 1978, 
the veteran sought treatment for left knee problems at the 
Temple VAMC.  He stated that, while playing football, he had 
strained his left knee and had fallen.  The treating 
practitioner's impression was a sprained knee.  In December 
1978, the veteran was seen for recurrent pain and giving way 
of the left knee.  The treating practitioner found that the 
left knee ligaments were stable.  Later in December 1978, the 
veteran reported a recurrent left knee strain.  He related 
that, while he was standing, the left knee had given way.  
The treating physician noted swelling, tenderness, limitation 
of motion, and pain and excessive mobility with abduction.  
The physician's impression was ligamentous strain.  The 
veteran had an orthopedic consultation the following day.  
The orthopedist noted that the knee was severely tender.  The 
examiner listed an impression of internal derangement of the 
knee.  The knee was splinted, but the veteran reported that 
the knee continued to feel like it would give way.  In 
January 1979, the veteran reported ongoing pain and effusion 
in the knee.  In February 1979, he reported improved function 
in the knee, with diminished pain.  In May 1979, he was seen 
for cramps in his left calf and thigh.

The veteran was seen at the Temple VAMC in January and 
February 1980 for increased left knee pain, with some 
instability.  In March 1980, he underwent left knee surgery.  
A large tear in the medial meniscus was found, and a medial 
meniscectomy was performed.

VA treatment and examination records from the years since the 
left knee surgery show ongoing left knee symptoms.  On VA 
examination in February 1990, x-rays showed moderate 
degenerative joint disease in the left knee, and very slight 
degenerative joint disease in the right knee.  The veteran 
regularly reported left knee pain.  From about 1996 forward, 
he also reported having some pain in the right knee.  Private 
physicians also found moderate to severe degenerative joint 
disease in the left knee, and mild degenerative joint disease 
in the right knee.

In the January 2000 hearing, the veteran reported that he 
wore a brace on each knee.  He expressed his belief that his 
knee disorders might be related to his service-connected 
frostbite of the feet.  In a July 2000 statement, the veteran 
contended that his knee problems developed as a result both 
of frostbite of his feet in service and his fall down stairs 
in service in 1975.

On VA examination in December 2002, the veteran reported 
pain, locking, and giving way of both knees.  The examiner 
reported having reviewed the veteran's medical records.  The 
examiner listed diagnosed of degenerative changes in both 
knees.  The examiner expressed the opinion that the veteran's 
knee pain was not related to cold weather injury, but more 
likely was related to other traumas received on active duty.

In the April 2003 hearing, the veteran reported that he had 
hurt his knees during service, when he fell down stairs.  He 
indicated that he had not had any knee injuries after 
service.

On VA examination in July 2005, the examining physician 
reported having reviewed the veteran's claims file.  At the 
time of the examination, the left knee was swollen and 
painful to touch, following a recent fall.  The examiner 
provided the opinion that it was less likely than not that 
the veteran's current bilateral knee condition had its onset 
during service.  On VA examination in May 2006, the examiner 
reported having reviewed the veteran's claims file.  The 
examiner opined that it was less likely than not that the 
degenerative joint disease of the veteran's knees was 
secondary to the residuals of frostbite of the veteran's 
feet.  The examiner explained that his opinion was based on 
the history of trauma to the left knee and surgery on that 
knee after service.

In May 2006, the RO received a statement from P. M. L., who 
indicated that he had served with the veteran.  Mr. L. 
reported that, during training in November 1975, he saw the 
veteran's knees buckling out from under him, and the veteran 
falling.  Mr. L. indicated that the veteran said that his 
said knees and feet were hurting.  Mr. L. wrote that, after 
the veteran was helped up, he fell again, and said he that he 
could not feel his legs.  After that, Mr. L. stated, the 
veteran was taken to a service hospital.

In an August 2006 statement, the veteran stated his belief 
that the fall down stairs in service in 1975, and the 
frostbite injuries in service, had led to his knee 
disabilities.  He noted that during service he went on 
maneuvers, and carried heavy weights.  He asserted that such 
duties and the frostbite had damaged his knees.  In the March 
2007 hearing, the veteran reported having hurt his knees when 
he fell down the stairs in 1975.  He also expressed his 
belief that his service-connected low back injury had led to 
his knee problems.

The service medical records do not show that the veteran 
reported pain or other problems with either knee after he 
fell down the stairs in April 1975, when he was treated for 
frostbite of the feet in 1975 and 1976, or at any other time 
during service.  When the veteran started receiving VA 
treatment for a left knee problem, two years after service, 
he related the knee symptoms to a football injury at that 
time.  In the right knee, radiographic evidence of arthritis 
and reports of pain were not recorded until more than a 
decade after service.  Medical practitioners who have 
considered the case have not supported a link between 
arthritis in the veteran's knees and the cold injuries of his 
feet in service.  One practitioner found that a connection 
between the veteran's knee pain and traumas during active 
duty was more likely than a connection between the knee pain 
and cold injuries.  Another practitioner found it less likely 
than not that the current knee disorder began during service.  
Considering the absence of recorded knee complaints during 
service, the specific report of post-service injury of the 
left knee two years after service, and the absence of right 
knee complaints for several years after service, the Board 
finds that the preponderance of the evidence is against 
service connection for the current arthritis of the left and 
right knees.

Lumbar Spine Disability

The veteran appealed the initial, 10 percent, disability 
rating that the RO assigned for his service-connected lumbar 
spine disability, effective July 22, 1999.  When the RO 
increased the rating for that disability to 20 percent 
effective April 20, 2004, the veteran continued his appeal, 
seeking ratings higher than the initial rating and the 
increased rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
consider the manifestations of the lumbar spine disability 
and the appropriate ratings during the entire period from the 
initial assignment of the disability rating to the present 
time.

In the evaluation of disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

The RO initially described the veteran's service-connected 
lumbar spine disability as residuals of lumbar spine injury, 
with traumatic arthritis, and evaluated the disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5292.  Later, 
the RO changed the description of the disability to 
degenerative arthritis and disc disease with lumbosacral 
strain, residuals of injury, and evaluated the disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.

The criteria for rating disabilities of the spine, including 
arthritis, lumbosacral strain and intervertebral disc 
syndrome, changed two times during the course of this appeal, 
in September 2002 and September 2003.  For the period prior 
to the effective dates of both revisions, the Board will 
apply the earlier version of the rating criteria.  
Thereafter, the Board will apply the new regulation.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to the September 2003 revision, arthritis was evaluated 
based on the limitation of motion of the affected joints, 
with a minimum rating of 10 percent for arthritis in a group 
of minor joints, such as the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).  Limitation of motion 
of the lumbosacral spine was rated at 40 percent if severe, 
20 percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Prior to a September 2003 revision, the criteria for 
evaluating lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, arthritis of the thoracolumbar 
spine and lumbosacral strain are evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a (2007).  Under that Formula, a spine 
disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

Prior to either the September 2002 revision or the September 
2003 revision, intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluation, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes are the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

In July 1999, the veteran submitted a claim for service 
connection for a low back disability.  He reported that he 
received VA medical treatment for that disability.  In a July 
1999 statement, private chiropractor R. L. A., D.C., wrote 
that the veteran had significant degenerative joint disease 
of the lumbar spine, with associated radiculopathy.

In the January 2000 hearing, the veteran reported that he had 
low back pain, treated with medication.  He stated that his 
back pain had led him to stop working as a roofer.  In a VA 
examination in May 2000, the veteran reported having low back 
ache that was aggravated by repeated bending or prolonged 
standing.  On examination, the range of motion of the 
lumbosacral spine was normal, without pain on motion.

In June 2001, x-rays of the veteran's lumbosacral spine taken 
at a VA facility showed minimal degenerative bone spurring at 
all levels, with no obvious disc joint narrowing, and no 
fracture or dislocation.  The radiologist's impression was 
mild osteophytosis, without any focal pathology.

On VA examination in December 2002, the veteran reported 
having constant aching pain in his low back, with flare-ups 
of worse pain about twice per week.  He stated that he used a 
cane when walking, and that he sometimes fell.  The ranges of 
motion of the lumbosacral spine were to 60 degrees of 
flexion, 20 degrees of extension, 30 degrees of lateral 
bending to each side, and 30 degrees of to rotation to each 
side.  The veteran reported pain with extension at 20 
degrees, and pain with extension from a flexion position.  
Flexion and extension were limited due to pain.  X-rays 
showed mild degenerative change, with relative preservation 
of intervertebral disc space heights.

In 2003 and 2004, the conditions for which the veteran 
received VA outpatient treatment included low back pain.  He 
reported that the low back pain radiated into his left leg to 
the foot.  He also had problems with his knees, and he used a 
cane when walking.  Treating practitioners indicated that it 
was not possible to test the range of motion of the veteran's 
lumbosacral spine, because of pain.  In March 2004, the 
veteran reported having fallen and hit his back and head.  He 
reported severe low back pain.  He was given forearm crutches 
to assist with walking.

On VA examination in April 2004, the veteran reported 
constant low back pain, with weekly flare-ups of more severe 
pain.  He stated that those flare-ups lasted several hours, 
and limited him to the extent that his wife had to help him 
up to use the bathroom.  He reported that he had been 
incapacitated for about three weeks after a fall in March 
2004.  He indicated that he had experienced at least two 
separate episodes of two to three weeks of bedrest over the 
preceding year.  On examination, motion of the thoracolumbar 
spine in all directions was limited by pain.  Flexion was 
limited to 60 degrees active, 70 degrees with passive 
assistance.  Extension was limited to 20 degrees, lateral 
bending was limited to 20 degrees to each side, and rotation 
was limited to 30 degrees to each side.  Repeated and 
resisted motions were not possible, due to pain.  An MRI of 
the lumbar spine showed a small disc herniation at L1-L2, and 
minimal disc bulging at L2-L3.  In August 2004, a VA 
physician noted that the veteran experienced pain with almost 
all movements of the low back.

On VA examination in February 2006, the veteran reported 
ongoing constant low back pain.  He reported that every two 
to three months he had flare-ups of more severe pain that 
lasted three to four days each, and that he needed assistance 
with self care during those flare-ups.  On VA examination in 
May 2006, the veteran reported that he was bedridden with 
severe back pain for 11/2 weeks in July 2005 following a fall.  
He continued to use forearm crutches for walking.  He had 
pain with all motions of his thoracolumbar spine, and the 
ranges of motion were to 80 degrees of flexion, 15 degrees of 
extension, 30 degrees of lateral bending to each side, and 30 
degrees of rotation to each side.

In the March 2007 hearing, the veteran reported that his low 
back disability had worsened over time.  He stated that the 
low back had episodes of locking up, such that he had to lay 
in bed most of the time.  He indicated that these episodes 
sometimes occurred two to three days per week.  He related 
that his low back disability limited him to about ten minutes 
of standing at a time.

The evidence from 1999 through most of 2002 does not show low 
back disability that would warrant a rating higher than the 
10 percent rating that the RO assigned.  During that period, 
the veteran had a normal range of motion of his lumbosacral 
spine, and treating and examining physicians did not find 
evidence of muscle spasm.  No symptoms of disc disease were 
reported.  The preponderance of the evidence is against an 
initial rating higher than 10 percent.

The report of the VA examination of the veteran's spine on 
December 19, 2002, showed an increased level of disability.  
At that time, motion of the lumbosacral spine was limited due 
to pain.  As flexion and extension were limited to a moderate 
extent, the low back disability at that time met the criteria 
for a 20 percent rating under Diagnostic Code 5292.

The veteran's lumbar spine has not had severe limitation of 
motion such as would warrant a rating higher than 20 percent 
under Diagnostic Codes 5292 or 5295.  The measured ranges of 
motion have not shown limitation that meets the criteria for 
a rating higher than 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  An 
intervertebral disc disorder has been shown on diagnostic 
imaging since 2004.  Beginning in about 2004, the veteran 
began to report periods of bedrest due to back pain.  On VA 
examination on April 20, 2004, he reported having been 
incapacitated up to six weeks over the preceding year.  In 
2006 and 2007, he reported having periods of several days 
incapacitation with a frequency that adds up to more than six 
weeks over a one year period.  From the April 2004 
examination forward, the veteran's statements in VA medical 
records describe incapacitating episodes of a duration 
warranting a 60 percent rating under Diagnostic Code 5243.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  The circumstances of the veteran's 
lumbar spine disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular schedular rating standards.  
The veteran has not had frequent hospitalizations for his 
lumbar spine disability.  Due to several disabilities, he has 
been unemployed for a number of years, reportedly since 1996.  
The evidence does not indicate that his lumbar spine 
disability, by itself, has markedly interfered with his 
potential to hold employment, or has interfered with that 
potential to an extent beyond that contemplated in the 
ratings that the Board has granted in this decision.

Frostbite of the Left and Right Feet

The veteran has appealed the RO's evaluation of service-
connected residuals of frostbite of the left and right feet 
at 20 percent for each foot.  The rating schedule criteria 
for evaluating cold injury residuals are as follows:

Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)  
.............................................
. 30 percent

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)  
............................... 20 
percent

Arthralgia or other pain, numbness, or 
cold sensitivity
   ..................................................... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7122.

The veteran has had VA examinations to determine the 
residuals of the cold injury of his feet.  The most recent 
recorded x-rays of the veteran's feet, which were taken for a 
March 2005 VA examination, showed moderate hallux valgus in 
both feet, and varus positions of the metatarsals in both 
feet.  The x-rays did not show osteoarthritis changes, 
osteoporosis, or subarticular punched out lesions in either 
foot.

On the most recent VA examination, which was performed in May 
2006, the veteran reported that both feet were sensitive to 
cold, and had callus formation on the soles, swelling with 
prolonged standing, and recurrent fungal infections.  He 
stated that he had numbness in part of his left foot.  On 
examination, neither of the feet had swelling, ulceration, 
tissue loss, nail abnormalities, color changes, or 
hyperhidrosis.  The examiner found evidence of decreased 
sensation in the left lower extremity.  There was no 
limitation of motion or strength in the ankles or the feet.

In the March 2007 hearing, the veteran reported that the 
condition of his feet had worsened over time.  He stated that 
his feet swelled, turned purple in color, and had numbness 
and tingling and burning sensations.  He indicated that when 
his feet swelled, he could not walk more than a couple of 
blocks before he had to rest and elevate his feet.

The veteran's statements and the medical examinations 
indicate that each of the veteran's feet has cold sensitivity 
and numbness, and that he has locally impaired sensation in 
his left foot.  Medical practitioners have not observed, in 
either foot, two or more of the additional manifestations 
required for a 30 percent rating under Diagnostic Code 7122.  
The preponderance of the evidence, then, is against an 
increase above the existing 20 percent rating for either 
foot.

The veteran has not had frequent hospitalizations for the 
residuals of cold injury of his feet.  As noted above, the 
veteran has been unemployed since 1996, due to multiple 
disabilities.  The evidence does not indicate that disability 
residual to frostbite of the feet, by itself, has markedly 
interfered with his potential to hold employment, or has 
interfered with that potential to an extent beyond that 
contemplated in the ratings that are currently assigned.  The 
circumstances of that disability therefore do not warrant 
referral of the rating issue to designated VA officials for 
consideration of extraschedular ratings.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notices in September 2001, 
February 2004, April 2004, January 2005, and March 2006; some 
of those notices were issued subsequent to the initial 
adjudications of the issues on appeal.  While the notices 
were not all provided prior to the initial adjudications, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  In addition, the claims were 
readjudicated in a January 2007 supplemental statement of the 
case, after issuance of the compliant notice.  Mayfield, 444 
F.3d at 1328.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With respect to the issues that the Board is presently 
deciding, VA has obtained service medical records, assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities (with the exception of 
the claimed left should disability), and afforded the veteran 
the opportunity to give testimony before the Board.  

VA need not conduct an examination with respect to the claim 
of service connection for a left should disability because 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  In service connection claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case in connection with the left shoulder 
claim.  The evidence does not show that the claimed condition 
occurred in service or was manifest during an applicable 
presumptive period nor is there evidence of a nexus between 
the currently claimed left should condition and service. 

All known and available records relevant to those issues have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
concludes, therefore, that VA has substantially complied with 
the notice and assistance requirements, and that the veteran 
is not prejudiced by a decision on those issues at this time.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for left and right knee 
disabilities is denied.

For the period from July 22, 1999, to December 18, 2002, 
entitlement to a rating in excess of 10 percent for a lumbar 
spine disability is denied.

From December 19, 2002, entitlement to a 20 percent rating 
for a lumbar spine disability is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.

From April 20, 2004, entitlement to a 60 percent rating for a 
lumbar spine disability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to a rating in excess of 20 percent for frostbite 
of the left foot is denied.

Entitlement to a rating in excess of 20 percent for frostbite 
of the right foot is denied.


REMAND

The veteran reports that he has chronic left ankle pain, 
swelling and instability.  He has indicated that problems 
with the ankle began during service, and he has related the 
current problems to injury in service and to a service-
connected low back disability.  The veteran's service medical 
records show outpatient treatment in October 1975 for left 
foot pain of unknown etiology, later associated with cold 
injury.  The veteran states that he had treatment for his 
left ankle problems soon after service at the Temple, Texas 
VAMC.  The claims file contains records of treatment of the 
veteran at the Temple VAMC from 1977 to 1979, but those 
records do not show any complaints or treatment involving the 
left ankle.  The veteran has had VA medical examinations that 
have considered the left ankle.  The examination reports have 
noted pain on motion of the left ankle, but the reports do 
not contain any clear diagnosis regarding the ankle.

The Board will remand the left ankle claim for the 
development of additional relevant evidence.  The veteran has 
reported receiving treatment for left ankle problems soon 
after separation from service, at the Temple VAMC, and by a 
podiatrist.   The RO should request records of treatment of 
the veteran at the Temple VAMC during the period immediately 
following the veteran's separation from service.  The RO 
should ask the veteran to identify the podiatrist, and should 
attempt to obtain records of that treatment.  The RO should 
schedule the veteran for a new VA orthopedic examination with 
review of the veteran's claims file, to obtain a clear 
diagnosis of any current disorder of the left ankle, and 
opinions as to the likelihood that a current disorder is 
related to injury or disease in service, or to service-
connected frostbite of the left foot or lumbar spine 
disability.

The veteran reports that he injured his neck in service in 
1975, when he fell down a ladder well on an aircraft carrier.  
Service medical records show that he was seen in April 1975 
for back pain and neck pain following a fall down stairs.  
The veteran reports that he has had ongoing pain in his neck.  
He states that he received treatment for neck problems in 
1978 at the Temple VAMC.  Records of treatment of the veteran 
at the Temple VAMC from 1977 to 1979 do not reflect 
complaints or treatment involving the cervical spine.  In a 
VA medical examination in September 2006, the examiner noted 
that the veteran's cervical spine had a decreased range of 
motion and crepitus.  The reports from recent VA examinations 
do not include a clear diagnosis with respect to the 
veteran's neck.  The Board will remand the issue for a VA 
orthopedic examination to obtain a clear diagnosis of any 
cervical spine disorder, and an opinion regarding the likely 
etiology of any current disorder.  As the Board is requesting 
on remand another search of Temple VAMC records from the 
1970s forward, any additional records obtained should be 
reviewed with respect to the cervical spine claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the name, and as much of an 
address as possible, of any podiatrist, 
that provided him treatment for left ankle 
problems from 1976 forward.  The RO should 
attempt to obtain records of treatment of 
the veteran from 1976 through the present 
at the Temple, Texas VAMC, and by any 
podiatrist that the veteran identifies.  
If Temple VAMC treatment records from the 
1970s are not available, the RO should 
find out the earliest date for which 
records exist, and should record the 
results of the search for records, and 
associate that information with the claims 
file.

2.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
nature and likely etiology of any current 
disabilities of the left ankle and 
cervical spine.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for any 
current disorders of the left ankle and 
cervical spine.  For each current left 
ankle disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the disorder 
is causally related to events in service, 
or is proximately due to service-connected 
frostbite of the left foot or disability 
of the lumbosacral spine.  For each 
current cervical spine disorder, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder is causally related to 
events in service.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If either of those claims 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
the remanded claims.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


